Barrett, J.
Judge Westbrook did not grant leave to renew on fresh papers, nor has the plaintiff moved for leave to renew. She has simply moved a second time on fresh papers for what has been once denied. This cannot be done.
Apart from that, there is as good reason to deny the motion on the merits now as there was before. The defendant is entitled to have his examination passed upon *367by a jury. True, he admits what he seems to have denied ; but in view of the court of appeals’ decisions we cannot make a precedent for striking out general denials, whether specific or by ignorance. There must be common law evidence before a jury. Motion denied, with $10 costs.
No appeal was taken.